UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31199 U.S. RAREEARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0638338 (State or other jurisdiction of incorporation) (IRS Employer File Number) 12 Gunnebo Drive, Lonoke, Arkansas (Address of principal executive offices) (zip code) (501) 676-2994 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Exchange Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Exchange Act: Common (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.o Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.o Yesþ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo As of November 19, 2012, the Company had 27,628,366, shares of common stock issued. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings 12 Item1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosure 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Financial Statements Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 F-1 Consolidated Statements of Operations – Three and nine months ended September 30, 2012 and 2011 F-2 Consolidated Statements of Cash Flows – Nine months ended September 30, 2012 and 2011 F-3 3 U.S. RARE EARTHS, INC. (FORMERLY COLORADO RARE EARTHS, INC.) CONSOLIDATED BALANCE SHEETS September 30, December 31, CURRENT ASSETS Cash $ $ Accounts receivable, less allowance for doubtful accounts of $42,847 and $80,486, respectively Other current assets Total current assets PROPERTY AND EQUIPMENT Property and equipment, net Mineral properties Total property and equipment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-related party Accrued compensation-officers Current installments of note payable – related party (net of discount of $51,313) - Total current liabilities LONG-TERM DEBT Note payable-related party (net of discount of $94,463) - Convertible debentures - Total liabilities STOCKHOLDERS' DEFICIT Preferred stock; 10,000,000 shares authorized, outstanding, respectively - - Common stock; 100,000,000 shares authorized, at $0.00001 par value, 27,628,366 and 20,504,238 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 U.S. RARE EARTHS, INC. (FORMERLY COLORADO RARE EARTHS, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUES Advertising revenue $ Total revenue Cost of revenues Gross margin OPERATING EXPENSES Selling, general and administrative expenses Exploration expense Impairment expense - - Total operating expenses (Loss) from operations ) OTHER INCOME (LOSS) Interest income 17 Interest expense ) Other income (expense) - - - Unrealized loss on warrant derivative liability - ) - ) Total other income (loss) (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE - Net (loss) $ ) $ ) $ ) $ ) PER SHARE DATA: BASIC AND DILUTED INCOME (LOSS) PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. F-2 U.S. RARE EARTHS, INC. (FORMERLY COLORADO RARE EARTHS, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Depreciation and amortization Common stock and warrants issued for services Debt discount amortization - Change in derivative liability - related party - Accrued compensation- officers - Impairment expense - Changes in Operating Assets and Liabilities: Accounts receivable Other current receivables ) Accounts payable and accrued expenses ) ) Accrued compensation- officers - Net cash (used in) operating activities ) ) INVESTING ACTIVITIES Purchase of fixed assets - ) Cash received in acquisition of USRE - Acquisition of mining property - Net cash (used in)investing activities - FINANCING ACTIVITIES Proceeds from the sale of common stock and warrants Cash received on exercise of warrants - Proceeds from convertible debenture - Repayment note payable- related party ) ) Net cash provided by financing activities (DECREASE) INCREASE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental Cash Flow Disclosures: Cash paid for: Interest expense $ $ - Income taxes - - The accompanying notes are an integral part of these consolidated financial statements. F-3 U.S. RARE EARTHS, INC. AND SUBSIDIARIES (FORMERLY COLORADO RARE EARTHS, INC.) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012 NOTE 1. ORGANIZATION The Company and Our Business U.S. Rare Earths, Inc. (“USRE”, “U.S. Rare Earths” or the “Company”) is a mineral exploration, mining and claims acquisition company based in Lonoke, AR. Formerly Colorado Rare Earths, Inc., the Company holds over 12,000 acres of mining claims for rare-earth elements in Colorado, Idaho and Montana.In Colorado, these claims include the Powderhorn Property in Gunnison County, and Wet Mountain Property in Fremont and Custer Counties. Additional claims include the Lemhi Pass Property in Lemhi County, Idaho and Beaverhead County, Montana; Diamond Creek and North Fork Properties in Lemhi County, Idaho and the Sheep Creek Property in Ravalli County, Montana. The Company has budgeted expenditures for the next twelve months of approximately $4,000,000, depending on additional financing, for general and administrative expenses and exploration and development to implement the business plan as described.For further details see “Cash Requirements” below. USRE believes that it will have to raise substantial additional capital in order to fully implement the business plan.If economic reserves of rare-earth elements and/or other minerals are proven, additional capital will be needed to actually develop and mine those reserves. The Company’s principal source of liquidity for the next several years will need to be the continued raising of capital through the issuance of equity or debt and the exercise of warrants.USRE plans to raise funds for each step of the project and as each step is successfully completed, raise the capital for the next phase.USRE believes this will reduce the cost of capital as compared to trying to raise all the anticipated capital at once up front.However, since USRE’s ability to raise additional capital will be affected by many factors, most of which are not within our control (see “Risk Factors”), no assurance can be given that USRE will in fact be able to raise the additional capital as it is needed. The Company’s primary activity will be to proceed with the development of the rare-earth properties and other mining opportunities that may present themselves from time to time. The Company cannot guarantee that the rare-earth properties will be successful or that any project that we embark upon will be successful. Our goal is to build our Company into a successful mineral exploration and development company. The Company continues to operate through its subsidiaries, Media Depot and Media Max,media businesses specializing in co-op advertising. The Company’s media business offers an array of services ranging from buying and planning media in radio, TV, cable, print or outdoor advertising, to creating print ads and producing electronic commercials. The Company also offers a full line of advertising services to manufacturers, distributors and dealers. On July 18, 2011, the Company entered into an agreement to acquire U.S. Rare Earths, Inc., a Delaware corporation, and the acquisition closed on August 22, 2011. In connection with the acquisition, the Company changed its corporate name to U.S. Rare Earths. On December 15, 2010, the Company entered into an agreement to acquire Seaglass Holding Corp., a Nevada corporation (“Seaglass”).Seaglass owns certain mining and/or mineral leases and/or claims located in Gunnison County, Colorado, Freemont County, Colorado and Custer County, Colorado.The acquisition was structured as a triangular merger whereby Seaglass merged with Calypso Merger, Inc., a newly formed, wholly-owned subsidiary of Calypso Media Services Group, Inc. created solely for the purpose of facilitating the acquisition.Seaglass became the surviving corporate entity as a wholly-owned subsidiary of the Company and Calypso Merger, Inc. was dissolved. The Company incorporated in the State of Delaware on July 27, 1999 and changed its domicile to the State of Nevada in December 2007.Its principal executive offices are located at 12 Gunnebo Drive, Lonoke, Arkansas 72086. The telephone number is 501-676-2994. The Company maintains offices at 12 North Washington Street, Montoursville, Pennsylvania 17754. The telephone number 570-368-7633. The Company’s principal website address is located at www.usrareearths.com. The information on our website is not incorporated as a part of this Form 10-Q. F-4 Liquidity and Going Concern During the fiscal year ended December 31, 2011 and the nine months ended September 30, 2012, the Company had no revenues from our rare-earth elements properties. Net loss for the year ended December 31, 2011 was approximately $38,718,000. The net loss for the year ended December 31, 2011 included approximately $35,780,000 of non-cash expenses. Net loss for the nine months ended September 30, 2012 was approximately $5,039,000. The net loss for the nine months ended September 30, 2012 included approximately $6,612,000 of non-cash expenses. The Company’s current operating funds are less than necessary to complete all intended exploration of the property, and therefore itneeds to obtain additional financing in order to complete our business plan. As of September 30, 2012 the Company had cash of approximately $81,000 and accounts receivable of approximately $359,000. The Company’s business plan calls for significant expenses in connection with the exploration of the property. The Company does not currently have sufficient funds to conduct continued exploration on the property and require additional financing in order to determine whether the property contains economic mineralization. The Company will also require additional financing if the costs of the exploration of the property are greater than anticipated. The Company will require additional financing to sustain our business operations if we are not successful in earning revenues once exploration is complete. The Company’s recent efforts to generate additional liquidity, including through sales of its common stock and the issuance of secured convertible debentures, are described in more detail in the financial statement notes set forth in this Form 10-Q. Obtaining additional financing would be subject to a number of factors, including the market prices for rare-earth elements, investor acceptance of our property and general market conditions. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. The most likely source of future funds presently available to the Company is through the sale of equity capital or the issuance of convertible debentures. Any sale of share capital or the issuance of convertible debentures will result in dilution to existing shareholders. The only other anticipated alternative for the financing of further exploration would be our sale of a partial interest in the property to a third party in exchange for cash or exploration expenditures, which is not presently contemplated. The Company’s accountants have expressed doubt about its ability to continue as a going concern as a result of the Company’s history of net losses. The Company’s ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully execute the above plans. The outcome of these matters cannot be predicted at this time. These consolidated financial statements do not include any adjustments to the amounts and classifications of assets and liabilities that might be necessary should the Company be unable to continue its business. Unaudited Financial Statements The accompanying unaudited financial statements of U.S. Rare Earths, Inc. have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The financial statements for the periods ended September 30, 2012 and 2011 are unaudited and include all adjustments necessary to a fair statement of the results of operations for the periods then ended. All such adjustments are of a normal, recurring nature. The results of the Company’s operations for any interim period are not necessarily indicative of the results of the Company’s operations for a full fiscal year. For further information, refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 as filed with the Securities and Exchange Commission (the “SEC”) on April 16, 2012. F-5 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of the Company is presented to assist in understanding the Company’s consolidated financial statements. The consolidated financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity.These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the consolidated financial statements. Accounting Method The Company’s consolidated financial statements are prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Principles of Consolidation These consolidated financial statements include the Company’s consolidated financial position, results of operations, and cash flows. All material intercompany balances and transactions have been eliminated in the accompanying consolidated financial statements. Cash and Cash Equivalents The Company classifies highly liquid temporary investments with an original maturity of three months or less when purchased as cash equivalents. The Company maintains cash balances at various financial institutions. Balances at US banks are insured by the Federal Deposit Insurance Corporation up to $250,000. At December 31, 2011 and September 30, 2012, all noninterest-bearing transaction accounts were fully insured, regardless of the balance of the account, at all FDIC-insured institutions. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risk for cash on deposit.As of September 30, 2012, the Company had no uninsured cash amounts. Accounts Receivable The Company’s accounts receivable are net of the allowance forestimated doubtful accounts. The allowance for doubtful accounts reflects managements’ best estimate of probable losses inherent in the accounts receivable balance. Management determines the allowance based on known troubled accounts, historical experience, and other currently available evidence. The allowance totaled $42,847and $80,486 as of September 30, 2012 and December 31, 2011, respectively. Property and Equipment Equipment consists of machinery, furniture and fixtures and software, which are stated at cost less accumulated depreciation and amortization. Depreciation is computed by the straight-line method over the estimated useful lives or lease period of the relevant asset, generally 5-7 years. F-6 Mineral Properties Costs of acquiring mineral properties are capitalized by project area upon purchase of the associated claims. Costs to maintain the mineral rights and leases are expensed as incurred.When a property reaches the production stage, the related capitalized costs will be amortized, using the units of production method on the basis of periodic estimates of ore reserves. Mineral properties are periodically assessed for impairment of value and any diminution in value. As of December 31, 2011, the Company recorded an impairment of $15,678,084 related to the acquisition of U.S. Rare Earths. Long-Lived Assets The Company reviews its long-lived assets for impairment annually or when changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Long-lived assets under certain circumstances are reported at the lower of carrying amount or fair value. Assets to be disposed of and assets not expected to provide any future service potential to the Company are recorded at the lower of carrying amount or fair value (less the projected cost associated with selling the asset). To the extent carrying values exceed fair values, an impairment loss is recognized in operating results. FAIR VALUE MEASUREMENTS- Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The fair value hierarchy contains three levels as follows: Level 1 - Unadjusted quoted prices that are available in active markets for the identical assets or liabilities at the measurement date. Level 2 - Other observable inputs available at the measurement date, other than quoted prices included in Level 1, either directly or indirectly, including: ● Quoted prices for similar assets or liabilities in active markets; ● Quoted prices for identical or similar assets in nonactive markets; ● Inputs other than quoted prices that are observable for the asset or liability; and ● Inputs that are derived principally from or corroborated by other observable market data. Level 3 - Unobservable inputs that cannot be corroborated by observable market data and reflect the use of significant management judgment. These values are generally determined using pricing models for which the assumptions utilize management’s estimates of market participant assumptions. Assets and Liabilities that are Measured at Fair Value on a Recurring Basis. The Company accounts for fair value measurements in accordance with ASC 820, Fair Value Measurements and Disclosures, which defines fair value, establishes a framework for measurement and expands disclosure about fair value measurement. The fair value hierarchy requires the use of observable market data when available. In instances in which the inputs used to measure fair value fall into different levels of the fair value hierarchy, the fair value measurement has been determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Company’s assessment of the significance of a particular item to the fair value measurement in its entirety requires judgment, including the consideration of inputs specific to the asset or liability. F-7 Revenue Recognition The Company recognizes revenue when products are fully delivered or services have been provided and collection is reasonably assured. Furthermore, if an actual measurement of revenue cannot be determined, it defers all revenue recognition until such time that an actual measurement can be determined. If during the course of a contract management determines that losses are expected to be incurred, such costs are charged to operations in the period such losses are determined. Revenues are deferred when cash has been received from the customer but the revenue has not been earned. The Company had no deferred revenue as of September 30, 2012 and December 31 2011. Mineral Exploration and Development Costs All exploration expenditures are expensed as incurred.Significant property acquisition payments for active exploration properties are capitalized.If no minable ore body is discovered, previously capitalized costs are expensed in the period the property is abandoned.Expenditures to develop new mines, to define further mineralization in existing ore bodies, and to expand the capacity of operating mines, are capitalized and amortized on a unit of production basis over proven and probable reserves. Should a property be abandoned, its capitalized costs are charged to operations.The Company charges to operations the allocable portion of capitalized costs attributable to properties abandoned.Capitalized costs are allocated to properties sold based on the proportion of claims sold to the claims remaining within the project area. Stock Based Compensation The Company has share-based compensation plans under which employees, consultants, suppliers and directors may be granted restricted stock, as well as options to purchase shares of Company common stock at the fair market value at the time of grant. Stock-based compensation cost is measured by the Company at the grant date, based on the fair value of the award, over the requisite service period. For options issued to employees, the Company recognizes stock compensation costs utilizing the fair value methodology over the related period of benefit.Grants of stock options and stock to non-employees and other parties are accounted for in accordance with the ASC 505. Provision for Income Taxes Income taxes are provided based upon the liability method of accounting. Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the “more likely than not” standard. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amount used for income tax purposes. Net Loss Per Share Basic loss per common share is computed by dividing net loss available to common shareholders by the weighted average number of shares of common stock outstanding for the periods presented. Diluted net loss per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that would then share in the income of the Company, subject to anti-dilution limitations. As of September 30, 2012, the Company had warrants for the purchase of 3,320,626 common shares and 228,070 shares related to convertible debentures that were not included in the computation of loss per share at September 30, 2012 because they would have been anti-dilutive. As of September 30, 2011, the Company had warrants for the purchase of 3,054,398 common shares that were not included in the computation of loss per share at September 30, 2011 because they would have been anti-dilutive. F-8 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Recent Accounting Pronouncements Recent accounting pronouncements applicable to the Company are summarized below. On May 12, 2011, the FASB issued ASU 2011-04, Fair Value Measurement, which requires measurement uncertainty disclosure in the form of a sensitivity analysis of unobservable inputs to reasonable alternative amounts for all Level 3 recurring fair value measurements. ASU 2011-04 became effective for interim and annual periods beginning on or after December 15, 2011. The Company adopted this guidance in the third quarter of Fiscal 2012. The adoption of this guidance requires additional disclosures, but did not have any impact on the Company’s consolidated results of operations, financial position, or cash flows. On June 16, 2011, the FASB issued ASU 2011-05, Presentation of Comprehensive Income, which revised the manner in which entities present comprehensive income in their financial statements. ASU 2011-05 is effective for fiscal years beginning after December 15, 2011 (our Fiscal 2013). The Company does not believe that the adoption of this will have a significant impact on its consolidated financial statements. In September 2011, the FASB issued ASU 2011-08, Testing Goodwill for Impairment, which simplified the manner in which entities test goodwill for impairment. After assessment of certain qualitative factors, if it is determined to be more likely than not that the fair value of a reporting unit is less than its carrying amount, entities must perform a quantitative analysis of the goodwill impairment test. Otherwise, the quantitative test becomes optional. ASU 2011-08 is effective for fiscal years beginning after December 15, 2011 (our Fiscal 2013). The Company does not believe that the adoption of this will have a significant impact on its consolidated financial statements. A variety of proposed or otherwise potential accounting standards are currently under study by standard setting organizations and various regulatory agencies. Due to the tentative and preliminary nature of those proposed standards, management has not determined whether implementation of such proposed standards would be material to our consolidated financial statements. NOTE 3. ACQUISITIONS Seaglass Holding Corp. Acquisition On December 15, 2010, the Company entered into Agreement of Plan and Merger (“Seaglass Merger Agreement”) with Seaglass Holding Corp. (“Seaglass”). Seaglass owns certain mining and/or mineral leases and/or claims located in Gunnison County, Colorado, Freemont County, Colorado and Custer County, Colorado.The acquisition was structured as a triangular merger whereby Seaglass merged with Calypso Merger, Inc., a newly formed, wholly-owned subsidiary of the Company created solely for the purpose of facilitating the acquisition.Seaglass became the surviving corporate entity as a wholly-owned subsidiary of the Company and Calypso Merger, Inc. was dissolved. The acquisition resulted in a change in control. As part of the acquisition of Seaglass, the Company acquired rights to mineral claims on approximately 704 acres on, near, or adjacent to anomalous values of Rare Earth metals, including thorium, uranium, niobium and tantalum. The Company had an independent evaluation performed by a licensed processing engineer to estimate the fair market value of the claims on the date of acquisition. Based on this report, the Company assigned a fair value to the claims of $326,000. F-9 U.S. Rare Earths, Inc. Acquisition On July 18, 2011, the Company entered into an Agreement of Plan and Merger (“USRE Merger Agreement”) to acquire U.S. Rare Earths, Inc., a Delaware corporation (“USRE-Delaware”), and the acquisition closed on August 22, 2011. In connection with the acquisition, the Company changed its corporate name to U.S. Rare Earths. As part of the acquisition of USRE-Delaware, the Company acquired rights to mineral claims on approximately 12,000 acres on, near, or adjacent to anomalous values of rare-earth elements, including thorium, uranium, niobium and tantalum. The acquisition resulted in a change in control. NOTE 4. ACCOUNTS RECEIVABLE/ CUSTOMER CONCENTRATION Accounts receivable were $358,664 and $457,179, net of allowance, as of September 30, 2012 and December 31, 2011, respectively. The Company had two customers (24.2% and 10.5%) in excess of 10% of consolidated revenues for the nine months ended September 30, 2012. The Company had one customer (44.1%) with accounts receivable in excess of 10% as of September 30, 2012. The Company does expect to have customers with revenues or a receivable balance of 10% of total accounts receivable in the foreseeable future. NOTE 5. EQUIPMENT, NET Equipment, net consists of the following: Estimated Useful Lives September 30, December 31, Office equipment 5 years $ $ Mining and other equipment 5-7 years Less: accumulated depreciation ) ) $ $ Depreciation expense for the nine months ended September 30, 2012 and 2011 was $27,232 and $19,390 respectively. NOTE 6. RELATED PARTY TRANSACTIONS The following relationships are related: Properties The Company’sprincipal offices in Montoursville, Pennsylvania are leased from the Hoff Family Limited Partnership that is controlled by a founder of Media Depot and a principal stockholder of Calypso. This agreement was entered into before the Company acquired Media Depot and has been continued following the acquisition. Lease payments are $2,000 per month and renew monthly. F-10 The Company’s offices located in Lonoke, Arkansas are leased from the J.S. Parnell Trust, of which our C.E.O. Michael D. Parnell is trustee. This agreement was entered into before the Company acquired Media Depot and has been continued following the acquisition. Lease payments are $916 per month and renew monthly. Accrued Compensation- Officers Accrued compensation- officers were $288,167 as of September 30, 2012. This amount consisted of unpaid payroll to officers and consultants. Accrued compensation- officers was $3,137,500 December 31, 2011, respectively. This amount consisted of amounts due to officers and consultants under the agreements described in Note 8.On August 31, 2012, the Board of Directors approved the issuance of common shares detailed in Note 7 to settle the accrued compensation- officers. As of November 19, 2012, the certificates for these common shares have not been issued due to the legal proceedings discussed in Note 8. Service Agreements On March 11, 2011, the Company signed an exclusive Services Agreement (“Logic Agreement”) with Logic International Consulting Group LLC (“Logic”). The president of Logic is also a board member of the Company. Under the Logic Agreement, Logic agreed to provide certain advisory services to the Company. The Logic Agreement was automatically extended to December 11, 2012 and can be renewed for additional terms of 12 month periods unless either party gives the other 45 days written notice of termination. The Logic Agreement can be cancelled with ninety days written notice. The Logic Agreement requires a monthly payment of $50,000. See Note 8 for additional details. Change in Control Due to the change in control of the Company related to the acquisition of Seaglass and U.S Rare Earths as described in Note 3 and 8, the Company has accrued the severance compensation due to Mr. Parnell, Hoff and Schifrin under their employment agreements, including the acceleration of share grants set forth in the amendments as discussed in Note 8. USRE Note As part of the acquisition price of USRE, the Company assumed a note in the amount of $1,418,719 payable to an entity owned by two of the previous Company’s directors and who are also significant shareholders in the Company.As part of the USRE purchase agreement, the Company agreed to pay $500,000 against the note and both the Company and the lender agreed to restructure the remaining balance.The Company made the $500,000 payment and the remaining note balance of $918,719 was restructured to be a non interest bearing note with principal only payments of $28,125 due at the first of each month commencing November 1, 2011 and continuing until the note is repaid, which is expected to occur on or about July 2014.The restructured note has no prepayment penalty and is secured by the Company’s mineral claims in and around the Lemhi Mining District in Idaho and the Montana Beaverhead District. On September 17, 2012, the Company repaid the remaining balance due of $609,343 which the two previous directors put into escrow as a result of the legal proceedings discussed in Note 8. F-11 The restructured note was noninterest bearing and therefore, the Company was required to impute interest on the principal.Using its estimated incremental borrowing rate, the Company recorded $149,866 as a discount against the restructured note, representing an estimated incremental borrowing rate of 10% per annum.The discount was accreted to interest expense over the term of the restructured note.The Company recorded $127,697 and $0 of interest expense during the nine months ended September 30, 2012 and 2011,respectively related to the amortization of the discount and imputed interest. The Company recorded $88,099 in accounts payable related to the acquisition of USRE, including accounts payable. Two current directors who were directors of USRE (Delaware) have requested reimbursement of expenses totaling $145,849. The Company has declined to pay this amount. Convertible Secured Promissory Note with Unique Materials LLC On September 13, 2012, the Company entered into a Convertible Secured Promissory Note (“Note or Note Agreement”) with Unique Materials LLC, a Texas LLC (“Holder”) affiliated with John Victor Lattimore, Jr., Chairman of the Company’s Board of Directors pursuant to which the Company agreed to issue a Note for $650,000 at 5%. Under the terms of the Note, the principal and unpaid accrued interest is due the earlier of September 15, 2015 or conversion into the Company’s common stock at $2.85 per share at the demand of the Holder. The Note includes a demand payment if the Chairman of the Board, President or Vice President or 20% or more of the Company’s Board of Directors is changed after September 13, 2012.The Company is not required to file a registration statement. The Note is secured by all mineral claims, real property, fixed assets, inventory and accounts receivable and the proceeds were primarily used to repay the USRE Note discussed above. Private Placement with Lattimore Properties, Inc. On September 12, 2012, the Company closed a private placement with Lattimore Properties, Inc., a Texas company affiliated with John Victor Lattimore, Jr., Chairman of the Company’s Board of Directors. The private placement consisted of the sale of an aggregate of 2,045,450 shares of the Company’s common stock for $550,000 at a price of $0.27 per share. The shares issued under the private placement are restricted under applicable securities laws and are not freely tradable. The per share price of $0.27 per share is subject to possible adjustment at a later time based on the results of a fairness opinion. The Company is not required to file a registration statement. Other Related Party Transactions Other related party transactions are disclosed in the Notes to Form 10-Q for the nine months ended September 30, 2012. NOTE 7 – COMMON STOCK On November 29, 2011, Mr. Daniel McGroarty was appointed President of the Company. On January 1, 2012, Company entered into an Employment Agreement (“McGroarty Agreement”) with Mr. McGroarty which is subject to Board approval. Under the terms of the McGroarty Agreement, he was awarded 650,000 shares of restricted common stock. The shares were valued at $2.85 per share and $1,852,500 was expensed as selling, general and administrative expense during the nine months ended September 30, 2012. F-12 On January 17, 2012, Dicturel LLC exercised a warrant granted by the Company on March 11, 2011 for the purchase of 41,539 shares of the Company’s common stock. The warrant price was $0.50 per share. The warrant was valued at $2.85 per share using the Black-Scholes-Merton option valuation model. The warrant was exercised during the three months ended March 31, 2012 on a cashless basis. A notice filing under Regulation D was filed with the SEC on April 17, 2012 with regard to these stock issuances. During the three months ended March 31, 2012, the Company issued 135,000 restricted shares of common stock to five consultants and employees for services. The shares were valued at $2.85 per share and $99,750 of the vested shares were expensed as selling, general and administrative expense during the three months ended March 31, 2012. The shares do not have registration rights. A notice filing under Regulation D was filed with the SEC on April 17, 2012 with regard to these stock issuances. On June 12, 2012, Dicturel LLC exercised a warrant granted by the Company on March 11, 2011 for the purchase of 37,969 shares of the Company’s common stock. The warrant price was $0.50 per share. The warrant was valued at $2.85 per share using the Black-Scholes-Merton option valuation model. The warrant was exercised during the three months ended June 30, 2012 on a cashless basis. A notice filing under Regulation D was filed with the SEC on July 20, 2012 with regard to these stock issuances. On June 12, 2012, McKim and Company LLC exercised a warrant granted by the Company on May 24, 2011 for the purchase of 210,938 shares of the Company’s common stock. The warrant price was $0.50 per share. The warrant was valued at $2.85 per share using the Black-Scholes-Merton option valuation model. The warrant was exercised during the three months ended June 30, 2012 on a cashless basis. A notice filing under Regulation D was filed with the SEC on July 20, 2012 with regard to this stock issuance. On December 10, 2010, the Company entered into an Employment Agreement (“Schifrin Agreement”) with Gregory Schifrin, the Company’s then President. Under the terms of the Schifrin Agreement, Mr. Schifrin was granted 240,000 shares of restricted common stock in year two of the Schifrin Agreement. The shares were valued at $2.85 per share and this cost totaling $684,000 was expensed as selling, general and administrative expense during the nine months ended September 30, 2012. On August 31, 2012, the Company granted 750,000 shares to three directors which were previously granted but not issued.The shares were valued at the grant date price of $2.85 per share and recorded as a liability until the issuance was approved by the board of directors. On August 31, 2012, the Company agreed to issue 3,025,000 restricted shares of common stock to directors, consultants and employees for services. The shares were valued at$0.27 per share, the market price of the shares.The shares do not have registration rights. A notice filing under Regulation D was filed with the SEC on September 6, 2012 with regard to these stock issuances. On September 12, 2012, the Company closed a private placement with Lattimore Properties, Inc., a Texas company affiliated with John Victor Lattimore, Jr., Chairman of the Company’s Board of Directors. The private placement consisted of the sale of an aggregate of 2,045,450 shares of the Company’s common stock for $550,000 at the market price of $0.27 per share. The shares issued under the private placement are restricted under applicable securities laws and are not freely tradable. The per share price of $0.27 per share is subject to possible adjustment at a later time based on the results of a fairness opinion. The Company is not required to file a registration statement. During the nine months ended September 30, 2012 an additional $570,002 was recognized as selling, general and administrative expenses related to shares that had vested. Except as disclosed, all of the above private placements of our securities were conducted under the exemption from registration as provided under Section 4(2) of the Securities Act of 1933. F-13 A summary of the warrants issued as of September 30, 2012 were as follows: September 30, 2012 Weighted Average Exercise Shares Price Outstanding at 12/31/11 $ Issued - $
